DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 20, 2018. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of evaluating observed features in an environment and determining whether to update a map based on the evaluation. 
Claim 1 recites receiving an observed feature representation, generating, using a gradient thresholding neural network, an approximated feature representation, identifying a gradient difference between the approximated feature representation and a map feature representation, determining a relationship between the gradient difference and a feature gradient update threshold, and based upon the relationship, updating the environment map by at least replacing the map feature representation associated with the environment map with the approximated feature representation. The broadest 
The judicial exception is neither integrated into a practical application not recites additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional element of receiving an observed feature, which is a form of data gathering, which is considered insignificant pre-solution activity.
Claims 2-7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to either additional mental steps, i.e. interpolating a feature decay, using a variational auto-encoder which is under its broadest reasonable interpretation and algorithm, determining a relationship, etc., or insignificant additional elements like data gathering, i.e. determining a vehicle position, identifying a map feature representation, etc.
Independent claims 8 and 15 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter, but for additional generic computer components included in claim 8, namely, a processor and memory.
Claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15, and are rejected under the same rationale as claims 2-7 above because the claims recite nearly identical subject matter directed to additional mental steps.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonsa et al., US 20200309538 A1, discloses generating and/or updating a digital model of at least one sub-region of a digital map based in part on data collected by a vehicle and updating the sub-region if an event occurs in the form of a difference between objects in the map data and objects in a portion of vehicle surroundings data.

Turcot et al., US 20180189581 A1, discloses extracting features from image data using a variational autoencoder.

Little et al., US 11024099 B1, discloses receiving data for a region comprising properties of interested located at a particular portion of the region, and replacing low-resolution images with higher-resolution images in accordance with curation rules to curate or otherwise adapt a virtual model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668